SOMERVILLE, J.
(1) The plaintiff sues for the possession of “one dark mule known as the John Cooper mule.” The biography of this mule, as far as we can trace it through the checkered evidence of his doubtful, if not double, personality, is as follows: In February, 1906, one John Cooper executed to plaintiff a mortgage deed on “one bay horse mule six years old named Jack.” Plaintiff says that mortgage description was thus determined: “I asked John Cooper what color that mule was, and he said, ‘Black.’ And I asked him if there was any red about him, and he said, ‘Yes,’ and I said, ‘we would call him a bay mule, then.’ He said he was six years old and his name was Jack.”
Will Cooper, John’s brother, identifies the mule now in defendants possession as the same mule mortgaged by John to plaintiff, and it is not disputed that defendant’s mule was purchased by him from John Cooper in April, 1907.
According to one witness, defendant had actual notice from Cooper that there was a mortgage on this mule at the time he bought him. This is denied by defendant.
Whether defendant’s mule was called Jack or John by his former owner is sharply disputed. The chief controversy, however, was with respect to the color of defendant’s mule, and the color of the mule mortgaged to plaintiff. Plaintiff himself describes his mule in the mortgage as a bay mule; in a note written to defend*171ant in December, 1911, be claims to have a mortgage on “the John Cooper black horse mule;” and in bis complaint — with prudent forebodings, perhaps — be calls bim simply a “dark” mule.
A number of witnesses testified as to tbe color of tbe two mules — or of tbe one mule, if tbe two are but one —and it appears that tbe mule’s most intimate acquaintances are in hopeless disagreement as to bis real color. Speaking of tbe mule in suit, some describe bim as bay, some as dark bay, and some as black. To quote a few opinions: Will Cooper: “I called this a black mule. Some seasons be was lighter than others. He would change sometimes.” Charles Heflin: “That mule was a dark bay mule. He did not change color while I had bim.” W. E. Finney: “That mule was a bay mule.”' D. Stephenson: “He was bay part of tbe time. He was almost black when be shed off. I do not think it could be considered a bay mule.” Dee Almon: “Tbe mule is what I would call a bay mule.” J. Steenson: “Its color was black; I called it a black mule.” J. Smith, R. Pick-ens, and J. C. Kumpe: “He is black.” W. Steenson: “It was a bay horse mule named Jack.”
Defendant’s evidence tended to show that John Cooper bad other mules than this in 1906 and 1907, and, in' particular, a bay mule named Jack. Plaintiff’s evidence, on tbe other band, tended to show that Cooper bad no other mule named Jack at tbe date of the mortgage, and that defendant’s mule is tbe mule mortgaged to plaintiff.
Clearly there were but two questions of fact in tbe case: (1) Tbe identity of tbe mule in suit with tbe mule mortgaged by John Cooper to plaintiff; and (2) notice to defendant of tbe existence of plaintiff’s mortgage as a conveyance of tbe mule, whether constructively by tbe record of tbe mortgage, or by verbal no*172tice from John Cooper, at the time of defendant’s purchase. Under the evidence there can be no doubt that each of these question was for the jury to determine.
(2) The trial judge refused to instruct the jury, at plaintiff’s request, “If the mule sued for is a bay mule, your verdict should be for the plaintiff.” This charge was properly refused, since the jury might have failed to also find — what was essential to plaintiff’s recovery— that defendant’s mule, though a bay mule, was not the identical mule mortgaged to plaintiff.
(3) At defendant’s request, the jury were instructed: “If you believe from the evidence in this case that John Cooper had a bay mule named Jack which he gave Lindsey the mortgage on, * * * then your verdict must be for the defendant.
This charge was erroneous because it wholly ignored the evidence tending to show that the mule in suit was also a bay mule and may have been the bay mulé mortgaged. Another similar charge should have been refused for the same reason.
(4) On the hypothesis of a finding that Cooper had at the date of the mortgage a bay mule as therein described, and also a black mule, and that defendant bought the black mule with a knowledge of such facts, the jury were instructed that the record of the mortgage was no notice to defendant of a mortgage on the black mule. If the charge had stopped here, it would have been apparently free from fault; but it went further and instructed the jury to therefore find for defendant. This ignored the tendency of the evidence to show actual notice to defendant of the mortgage on his mule, whether bay or black.
There was no material error in the rulings on the evidence.
*173Let the judgment be reversed, and the cause be remanded.
Reversed and remanded.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.